In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Cerrato, J.), entered March 22, 1984, which granted the defendants’ motion to change venue from Bronx County to Westchester County.
Order, affirmed, with costs.
Under all of the circumstances, Special Term did not abuse its discretion in granting defendants’ motion to change the venue of the instant action from Bronx County to Westchester County (Slavin v Whispell, 5 AD2d 296; Seabrook v Good Samaratin Hosp., 58 AD2d 538; Ray v Beauter, 90 AD2d 988; Jacobson v Leaseway of E. N. Y., 107 AD2d 798; Hurlbut v Whalen, 58 AD2d 311, 315-316). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.